--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
POLAR PETROLEUM CORP.
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered on February 4, 2013
by and between Polar Petroleum Corp., a Nevada company (the "Company")
and Daniel Walker, an individual (the "Employee"), with an effective date of
January 1, 2013, (the “Commencement Date”).
 
RECITALS


WHEREAS, the Company desires to employ the Employee, and the Employee desires to
be employed by the Company and to render services to it, on the terms and
subject to the conditions in this Agreement.


NOW, THEREFORE, in consideration of these premises, the respective covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:


Section 1.  Term of Employment.  The Employee's employment pursuant to this
Agreement shall commence effective January 1, 2013, subject to earlier
termination pursuant to Section 4 hereof, shall continue until January 1st, 2015
(the “Scheduled Termination Date”); provided, however, that the initial term
(the “Initial Term”) of the Employee’s employment hereunder shall automatically
be extended for additional and successive one (1) year periods (each an
“Additional Term”) unless either party shall give the other party notice (in the
manner hereinafter provided), not later than ninety (90) days prior to the
expiration of the Initial Term or the then current Additional Term, of the
notifying party’s termination of the Employee’s employment which shall be
effective as of the expiration of the Initial Term or the then current
Additional Term, as the case may be.  For purposes hereof, the Initial Term and
any Additional Term(s) are referred to collectively as the “Term.”


Section 2.  Position and Duties.  Employee shall serve as Chief Executive
Officer and President.  In his capacities as Chief Executive Officer and
President, Employee shall do and perform all services, acts or things necessary
or advisable to:


(a)  
manage all Projects and Assets



(b)  
manage the field production operations and facilities ; and



(c)  
manage and stay updated on the work of all field operators and contractor staff.



Employee shall be subject at all times to the policies set by the Board of
Directors. Employee shall devote sufficient business time and efforts to the
performance of the Employee’s duties and responsibilities under this Agreement
and to the business and affairs of the Company, its subsidiaries and affiliates.


Section 3.  Compensation.


(a)           Cash Salary.  As compensation for the services to be performed
hereunder, the Company shall pay the Employee a salary of Six Thousand and Six
Hundred and Sixty Six Dollars and Sixty Seven Cents ($6,666.67) per month,
payable on the first day of each month for the initial fiscal quarter of the
Company during the Term (“Base Salary”).  The Base Salary shall be increased, at
the Company’s sole discretion, upon the Company’s assignment of further duties
to Employee during the Term.


(b)           Stock Salary. At the Company’s sole discretion, Executive’s salary
may be converted into shares (the “Shares”) of the Company’s Common Stock (the
“Stock Salary”) pursuant to the conversion price (the “Conversion Price”) on
that particular month. The Conversion Price shall be determined by the closing
price on the last trading day of each month (“Trading Date”), at a twenty-five
percent (25%) discount to market as of the Trading Date. If in any particular
month, Executive receives the Stock Salary in lieu of the Cash Salary, Executive
shall be deemed fully paid for such month as of the date of issuance of the
Shares and will not be entitled to any additional compensation.
 
 
 
1

--------------------------------------------------------------------------------

 
Section 4. Termination of Employment; Effect of Termination of Employment.


(a) Termination of Employment.  The Employee’s employment by the Company may be
terminated at any time during the Term by the Company: (1) with Cause (as such
term is defined below), or (2) without Cause, or (3) in the event of the
Employee’s death, or (4) in the event of the Employee’s Disability (as such term
is defined below) (in the case of Disability, the termination shall be effective
ten (10) days after notice thereof is given to the Employee). The Employee’s
employment by the Company may be voluntarily terminated at any time during the
Term on or after January 1, 2015 by the Employee, on no less than sixty (60)
days prior written notice to the Company.  After the expiration of the Term, the
Board may continue the employment of the Employee and the Employee may accept
the employment on an at-will basis.


(b) Certain Defined Terms.


As used herein, “Cause” means:


·  
The Employee’s willful and material failure to perform his duties hereunder
(other than any such failure due to the Employee’s physical or mental illness),
or the Employee’s willful and material breach of his obligations hereunder;

·  
The Employee’s engaging in willful and serious misconduct that has caused or is
reasonably expected to result in material injury to the Company;

·  
The Employee’s being convicted of, or entering a plea of guilty or nolo
contender to, a crime that constitutes a felony; or

·  
The Employee’s failure or inability to obtain or retain any license required to
be obtained or retained by his in any jurisdiction in which the Company does or
proposes to do business.



As used herein, “Disability” means a physical or mental impairment which
substantially limits a major life activity of the Employee and which renders the
Employee unable to perform the essential functions of the Executive’s position,
even with reasonable accommodation which does not impose an undue hardship on
the Company, for ninety (90) days in any consecutive one-hundred eighty (180)
day period. The Board reserves the right, in good faith, to make the
determination of whether or not a Disability exists for purposes of this
Agreement based upon information supplied by the Employee and/or his medical
personnel, as well as information from medical personnel (or others) selected by
the Company or its insurers.


(c) Notice of Termination.  Any purported termination of the Employee’s
employment by either party and for any reason shall be communicated by written
Notice of Termination (as defined below) by the terminating party to the other
party.  For purposes of this Agreement, a “Notice of Termination” shall mean a
notice given by the Employee or the Company, which shall indicate the specific
basis for termination of employment.


Section 5.                      Notices. Any notice required or permitted to be
given pursuant to this Agreement shall be in writing and shall be deemed given
(i) if by hand delivery, or by a recognized national overnight courier service,
upon receipt thereof or (ii) if mailed, three (3) days after it has been
postmarked in the U.S. mails, postage prepaid, certified mail, return receipt
requested.  All notices shall be addressed to the parties at the respective
addresses indicated herein or such other address as either party may in the
future specify in writing to the other.


Section 6.                      No Attachment.  Except as required by law, no
right to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation or to execution, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect; provided, however,
that nothing in this Section 7 shall preclude the assumption of such rights by
executors, administrators or other legal representatives of the Employee or his
estate and their assigning any rights hereunder to the person or persons
entitled thereto.


Section 7.                      Binding Agreement; No Assignment.  This
Agreement shall be binding upon, and shall inure to the benefit of, the Employee
and the Company and their respective permitted successors, assigns, heirs,
beneficiaries and representatives.  Notwithstanding anything contained herein,
the Company shall have the right to assign its rights under Section 6 hereof to
any successor of the Company’s business.  This Agreement is personal to the
Employee and may not be assigned by him without the prior written consent of the
Company.  Any attempted assignment in violation of this Section 7 shall be null
and void.


 
2

--------------------------------------------------------------------------------

 
Section 8.                      Governing Law; Jury Waiver.  This Agreement
shall be governed by and construed, and the rights and obligations of the
parties hereto enforced, in accordance with the laws of the State of Nevada,
without regard to any conflicts or choice of law rules.  In addition, the
Company and the Employee hereby agree to the exclusive jurisdiction of the
courts of the State of Nevada for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY


Section 9.                      Entire Agreement; No Waiver; Modification.  This
Agreement shall constitute the entire agreement between the parties with respect
to the matters covered hereby and shall supersede all previous written, oral or
implied understandings between them with respect to such matters. No course of
dealing and no delay on the part of any party hereto in exercising any right,
power or remedy conferred by this Agreement shall operate as a waiver thereof or
otherwise prejudice such party’s rights, powers and remedies conferred by this
Agreement or shall preclude any other or further exercise thereof or the
exercise of any other right, power and remedy. No term or provision of this
Agreement may be amended, altered, modified, rescinded, supplemented, or
terminated except by a writing signed by each of the parties hereto.


Section 10.                                Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the fullest
extent permitted by applicable law, the parties hereby waive any provision of
law that renders any provisions hereof prohibited or unenforceable in any
respect.


Section 11.                                Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of which shall together be deemed to constitute one and the
same instrument. Facsimiles and electronic copies in portable document format
(“PDF”) containing original signatures shall be deemed for all purposes to be
originally signed copies of the documents that are the subject of such
facsimiles or PDF versions.


Section 12.                                Attorneys’ Fees and Costs.  If any
legal action is necessary to enforce or intetpret the terms of this agreement,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs, and
necessary disbursements in addition to any other relief to which that party may
be entitled.  This provision shall be construed as applicable to the entire
agreement.


Section
13.                                Modifications.                                
Any modification of this agreement will be effective only if it is in writing
and signed by the party to be charged.


Section 14.                                Effect of Waiver. The failure of
either party to insist on strict compliance with any of the terms, covenants or
conditions of this agreement by the other party shall not be deemed a waiver of
that term, covenant or condition, nor shall any waiver or relinquishment of any
right or power at any one time or times be deemed a waiver or relinquishment of
that right or power for all or any other times.






[Signature page to follow]





 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Employment
Agreement as of the date first written above.


 
 

 
COMPANY
 
 Polar Petroleum Corp.
   
EMPLOYEE
 
Daniel Walker
                 By:  /s/ Daniel Walker    By:
 /s/ Daniel Walker
     Name:  Daniel Walker     By:  Daniel Walker      Title:  President        



 4

--------------------------------------------------------------------------------